The opinion of the Court was delivered by
Willard, A. J.
If the town of Barnwell is by law the County seat of Barnwell County, it is the duty of the respondent, who is the Sheriff of that County, to keep his office at that place, and a writ of mandamus is the appropriate remedy for its enforcement.
This Court decided, in the case of The State Ex Rel. Lartigue vs. Nerland, 4 S. C., 485, that it was the duty of the County Canvassers of Barnwell County, under the Act of February 12th, 1873, 15 Stat., 333, to transmit to the Board of State Canvassers all protests and other papers relating to the election held under that Act. It appears that such papers were so transmitted, but that the Board of State Canvassers have declined to pass upon the matters thus brought before them.
The grounds upon which their refusal to consider the matters thus submitted to them are not of importance to the present ease. It is enough to know that they have had an opportunity to reverse the conclusions arrived at by the Board of County Canvassers, and that they have not exercised their power to reverse or modify such conclusions and determination. It is claimed by the relator that the effect of this want of action, on the part of the State Board of Canvassers, is to leave the determinations and declarations made by the Board of County Canvassers final and conclusive. If this view is correct, Barnwell is the County seat, and the writ of mandamus should be allowed as prayed. On the other hand, it is contended that the election has no finality or validity until its result is ascertained and declared by the Board of State Canvassers, and that such ascertainment and declaration not having been made, the election is inoperative and void, and Blackville remains the legal County seat.
The position thus assumed by the respondent involves the proposition that any election, the results of which are proper to be ascertained by the State Board of Canvassers, can be defeated by the mere refusal of that Board to perform its legal functions. Such a conclusion is not to be hastily arrived at, as it tends to place in the hands of an official Board power to neutralize the elective power, and consequently to prevent succession to public office in accordance with the will of the majority of the electors.
The respondent places his proposition upon the language of the last clause of Section 2 of the Act already cited, which is as fol*265lows: “ Provided, That in all respects the said election shall be held, conducted and determined as is now provided by law for the holding of elections for State and County officers.” He concludes that inasmuch as this Court, has held that the election must, in due course, be considered and passed upon by the State Board of Canvassers, therefore it cannot be regarded as effectually determined for any purpose until so determined by the last named Board.
The fact that the election is not finally and conclusively determined until the Board of State Canvassers has had due opportunity to act upon it, is perfectly consistent with the idea that the determination by the County Board is to stand as final and conclusive, unless its force is impaired by the action of the State Board. Construing the law by its subject-matter, it must be borne in mind that the fact of an election, as an act of the electors expressing choice as to a matter submitted to them by the Constitution or laws, is the foundation of all rights springing out of such an election. The action of canvassers, whether local or general, is merely a mode of ascertaining the existence of such fact. Under our laws there are two bodies entrusted with power to ascertain and fix the fact of an election for State or County purposes, the one acting as a primary tribunal and the other as a revisory body. The Board of County Canvassers is the primary body, and the Board of State Canvassers is the revisory body. To say that the election fails unless a proper declaration is made by the Board of State Canvassers is to destroy entirely the function of the County Board. On the other hand, to allow the Board of County Canvassers power to make a determination and declaration, valid and conclusive, unless reversed or modified by the revisory body, is to give to each body a distinct, important and entirely consistent function in harmony with the methods by which we are accustomed to fix the existence of facts on which legal rights depend.
The certificates of the result of the election issued by the Board of County Canvassers were not issued in conflict with any provision of the law, and, being consistent with the legal state of facts, are sufficient to fulfil the intention of the Statute and to put in operation the rights placed by the Statute upon the results of the choice of the electors.
The order herein has already been filed.
Wright, A. J., concurred.